Order entered April 8, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00073-CV

                IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-17620

                                             ORDER
       This is an appeal from the trial court’s December 30, 2018 order concerning appellee’s

Rule 202 petition. The order is challenged by the City of Dallas, Dallas County, and the Dallas

County Medical Examiner. Appellee has filed a conditional cross-appeal. Before the Court is the

City’s April 4, 2019 unopposed motion for extension of time to file its opening brief. The City

seeks an extension because a hearing on a motion for reconsideration of the December 30th order

is set in the trial court for April 10, 2019, and the trial court’s ruling “could allow the parties to

resolve the remaining issues in this appeal.”

       We note that we questioned our jurisdiction over the County and the Medical Examiner’s

appeal, and a determination as to whether we have jurisdiction over that portion of the appeal

remains pending. In light of this and the upcoming trial court hearing, we SUSPEND the

briefing deadlines. We ORDER the City to file a status report following the trial court hearing

and no later than April 18, 2019. The Court will set new briefing deadlines as necessary once the
status report is filed and a determination is made as to our jurisdiction over the County and

Medical Examiner’s appeal.




                                                  /s/    BILL WHITEHILL
                                                         JUSTICE